In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-04-463 CV

____________________


KELLEY BROTHERS, INC., Appellant


V.


CONEX INTERNATIONAL CORP., ET AL., Appellees




On Appeal from the 172nd District Court
Jefferson County, Texas

Trial Cause No. E-172,899




MEMORANDUM OPINION (1)
	The appellant, Kelley Brothers, Inc., filed a motion to dismiss this accelerated
interlocutory appeal.  The Court finds that the motion is voluntarily made by the motion
of the appellant prior to any decision of this Court and should be granted.  Tex. R. App.
P. 42.1(a)(1).  No other party filed notice of appeal.

	It is, therefore, ORDERED that the motion to dismiss be granted and the appeal is
therefore DISMISSED without reference to the merits of the appeal.  Appellate costs are
assessed against the appellant.
									PER CURIAM
Opinion Delivered December 2, 2004 
Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.